Citation Nr: 1001188	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-03 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to August 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  The Veteran did not appeal the April 1998 rating decision 
denying service connection for sinusitis and it became final.

2.  Evidence received since the April 1998 rating decision 
includes competent medical evidence providing that there is 
an etiological relationship to the Veteran's current 
sinusitis to her military service.  

3.  Sinusitis had its onset in service.  


CONCLUSIONS OF LAW

1.  The April 1998 rating decision denying the Veteran's 
claim for service connection for sinusitis is final.  
38 U.S.C.A. § 7105 (c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted; the 
Veteran's claim of service connection for sinusitis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The criteria for service connection for sinusitis are 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the Veteran's 
claim of service connection for sinusitis.  As such, no 
discussion of VA's duty to notify and assist is necessary.

In an unappealed decision dated in April 1998, the RO denied 
the Veteran's claim of service connection for sinusitis.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
Thus, the April 1998 decision became final because the 
Veteran did not appeal the determination.

The sinusitis claim may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed this application to reopen her 
claim in September 2004.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In denying service connection in April 1998, the RO noted 
that there was no competent medical evidence of either an in-
service incurrence of sinusitis or any relationship of such a 
disorder to her period of active service.  Evidence received 
since the last final decision includes a February 2007 letter 
from a physician, Dr. I.G., providing that the Veteran's 
chronic sinusitis is etiologically related to in-service 
incurrence of symptoms in 1995.  This evidence was not 
previously submitted to agency decision makers and relates to 
an unestablished fact necessary to substantiate the claim.  
Therefore, it is new and material; and the petition to reopen 
the service connection claim is granted.  See 38 C.F.R. 
3.156.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated subsequent to service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, the Veteran asserts that she currently has sinusitis 
that began while she was in-service and has continued since 
her discharge.  Although the Veteran, as a layman, is not 
competent to provide evidence requiring medical knowledge and 
training, such as a diagnosis or an etiological opinion, she 
is competent to provide evidence -of her observable symptoms 
-such as the occurrence of sinus congestion.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See also 
38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence).

That said, the Veteran's service treatment records provide 
competent medical evidence of in-service incurrences of sinus 
and respiratory symptoms.  In October 1990, the she received 
treatment for symptoms including sinus congestion and was 
diagnosed with an upper respiratory infection.  In June 1991, 
she complained of symptoms including congestion and was 
diagnosed with an upper respiratory infection.  In July 1991, 
she complained of sinus problems and was diagnosed with 
rhinitis.  In May, June, and July 1992, she was treated for 
various symptoms and the assessment in each instance was an 
upper respiratory infection.  In May 1993, she was treated 
for symptoms including nasal congestion and was diagnosed 
with allergies/hay fever/allergic rhinitis.  In May 1994, she 
was treated for symptoms including sinus problems and was 
diagnosed with seasonal allergy syndrome.  In September 1994, 
she completed a Respiratory Screening Questionnaire and 
provided that she had a history of seasonal sinusitis and 
seasonal hay fever; she also reported this on her September 
1994 Respiratory Screening Pulmonary Test.  In October 1994, 
she received treatment for symptoms that included sinus 
congestion and was diagnosed with an upper respiratory 
infection.  In May 1995, she was treated for and diagnosed 
with sinusitis and pharyngitis.  In August 1995, she 
complained of symptoms including congestion and clogged 
sinuses.  In November 1995, she complained of sinus 
congestion and on her periodic medical examination, she 
reported a history of sinusitis.  In March 1997, she reported 
a history of sinusitis on her Medical Board Report of Medical 
History.

The Veteran's post-service records show that, in October 
1997, approximately two months following her August 1997 
discharge from military service, she was treated for sinus 
symptoms and diagnosed with sinusitis.  And, the report of 
her December 1997 Compensation and Pension Examination 
provides a diagnosis of sinusitis, just four months after 
discharge.  Following this, VA treatment records show that 
she has continued to receive treatment for sinusitis since 
this diagnosis.  And, as mentioned, Dr. I.G.'s February 2007 
letter provides a diagnosis of chronic sinusitis, which is 
competent medical evidence that she continues to have this 
disorder.

Further concerning the Veteran's current sinusitis and her 
in-service incurrences of symptoms, the February 2007 letter 
from D r. I.G. provides that the Veteran's chronic sinusitis 
is "at least as likely as not etiologically related to the 
in-service treatment and diagnosis of sinusitis," 
specifically referencing her in-service diagnosis of 
sinusitis in 1995.  This is competent medical evidence 
indicating that the Veteran's sinusitis was incurred in 
service.   

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the evidence 
shows that the Veteran's sinusitis was incurred in service 
and that she has had a continuation of symptomology ever 
since.  In this case, the Board finds the Veteran's 
assertions regarding the continuity of her symptoms to be 
credible and corroborated by competent medical evidence.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give due consideration to both pertinent medical and lay 
evidence in evaluating a claim to disability or death 
benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The United State Court of Appeal for the Federal 
Circuit (Federal Circuit) has explicitly rejected the view 
that "competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a 
medical diagnosis."  Id.; see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed.Cir.2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.").

Thus, the Board finds competent and credible the Veteran's 
history of having sinus problems since service because the 
service treatment records show treatment for sinus problems 
and her post-service records show that within two months 
following her she was diagnosed with sinusitis and that she 
has continued to receive treatment from VA relating to this 
condition since having been diagnosed.  In light of 
foregoing, and the Federal Circuit's recent decision in 
Davidson, the Board finds that service connection is 
warranted for sinusitis.

Therefore, resolving all doubt to the benefit of the Veteran, 
the Board finds that the competent medical evidence of record 
establishes that the Veteran's sinusitis was incurred in 
service and has continued since.  Consequently, she is 
entitled to service connection for this condition.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for sinusitis is reopened.

Service connection for sinusitis is granted.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


